Citation Nr: 1425793	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  13-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1956 to August 1960.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming which, in part, denied service connection for tinnitus.

The Veteran requested a videoconference hearing before a Veterans Law Judge.  The Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a tinnitus disability that is related to active service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 11315103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition to grant the claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2013). This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In an aggravation scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after aggravation occurred. 38 C.F.R. § 3.310 (b).  

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background and Analysis

The Veteran contends that he has a current tinnitus disability that is the result of his in-service noise exposure or as secondary to his service-connected hearing loss disability.  Notably, during service the Veteran worked as a weapons mechanic and was around jet aircrafts during his active duty.

The Veteran's service treatment records are negative for complaints or treatments related to tinnitus or ringing in the ears.

The Veteran underwent a VA examination in June 2010.  Notably, the examiner indicated that the Veteran denied problems with tinnitus.  The examiner noted that the Veteran's occupation in the military was one that would have exposed him to significant daily acoustic trauma working on flight lines around jet engines for 3 years.  The examiner also noted that the fact that the Veteran's hearing was not monitored in the military and that he did not have an exit audiogram should not prejudice the Veteran's hearing loss claim as his military occupation was evidence to support the hearing loss claim.

On April 2011 and August 2012 VA examinations the examiners indicated that the Veteran denied problems with tinnitus.

In a September 2012 statement, the Veteran reported how he had removed his hearing aids during his examination in August 2012 and noticed that he still heard the unusual noises or tones in his ears.  The examiner informed him that this was tinnitus.  The Veteran indicated that he had previously reported that he did not have ringing in his hears as he thought the ringing meant "like a bell".  However, based on the symptoms which he now realized were tinnitus, he reported that he had experienced tinnitus for as long as he had experienced his hearing loss and was simply unaware that this was tinnitus.

In an April 2013 letter, a private physician noted that the Veteran presented with complaints of bilateral hearing loss which began very gradually 15 years ago.  This had also been associated with ringing in his ears for quite a few years.  The Veteran just recently recognized this as tinnitus and it progressively became more intrusive.  He had a long history of noise exposure in the military on flight decks and dealing with aircrafts.  After reviewing the Veteran's records and his evaluation, the private physician opined that it was more likely than not that the Veteran's hearing loss and tinnitus were secondary to his military service.  There was also obviously some effect from his age and this was very common in people with significant noise exposure to have hearing loss with progressive tinnitus as the hearing loss worsened.

The Veteran underwent a VA examination in May 2013.  The examiner determined that it was less likely as not that the Veteran's tinnitus was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted VA records from 2001 to 2012 which did not mention tinnitus and a 2013 report which was the first mention of tinnitus anywhere in his records.  The examiner noted that while the Veteran indicated that he was unsure of the definition of tinnitus, most examiners ask several different ways if a person has tinnitus.  The Veteran had seen at least 5 different audiologists and none of the examiners had reported tinnitus or ringing of the ears.  The examiner noted that simply defining tinnitus is not a diagnosis of tinnitus.  The Veteran had been seen several times in the clinic for hearing aid and hearing related issues and if in fact these noises that he experienced were tinnitus, it would have been diagnosed by any of the examiners of his condition.

In a July 2013 addendum opinion, the May 2013 VA examiner indicated that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition as no current tinnitus was diagnosed or reported in conjunction with his service-connected hearing loss.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for tinnitus is warranted.

The Board initially notes that there is conflicting evidence over whether the Veteran has a current diagnosis of tinnitus.

Notably, the May 2013 VA examiner noted that none of the previous VA examiners had reported tinnitus or ringing of the ears and that "simply defining tinnitus is not a diagnosis of tinnitus".  Conversely, the private physician in his April 2013 correspondence determined that the Veteran had tinnitus which he had just recently recognized as tinnitus.  As noted above, the Veteran maintains that he was unaware that the symptoms of ringing in his hears that he had experienced since his bilateral hearing loss began were actually tinnitus.

When affording the Veteran the benefit of the doubt, the Board finds that he has a current diagnosis of tinnitus as provided by the private examiner in his April 2013 correspondence.  The first element of medical evidence of a current disability is accordingly met. 

Therefore, the question to be decided in the present appeal is whether such tinnitus is associated with the Veteran's active duty.  In this regard, the Board acknowledges that service treatment records are negative for complaints of, treatment for, or findings of tinnitus. 

However, when considering the circumstances of the Veteran's service to include working on flight lines, he was undoubtedly exposed to some, and likely significant, noise exposure in service.  Thus, his assertions of in-service noise exposure appear to be credible, and consistent with the circumstances of service.  The Veteran is also competent to report in-service exposure to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet App 370 (2002).  For all of these reasons, such exposure is presumed.  38 U.S.C.A. § 1154(a) (b) (West 2002).

Having reviewed the record, the Board finds there is at least an approximate balance of evidence as to whether the Veteran has a current tinnitus disability that is related to service.  

In support of this conclusion, the Board notes that the private physician in an April 2013 letter determined that the Veteran's tinnitus disability was directly related to his in-service noise exposure.  The physician noted that it was very common in people with significant noise exposure to have hearing loss with progressive tinnitus as the hearing loss worsened.  

The Board acknowledges that the May 2013 VA examiner opined that it was less likely as not that the Veteran's tinnitus was incurred in or caused by the claimed in-service injury, event or illness.  The Board notes, however, that the examiner's opinion was apparently based solely on the fact that from 2001 to 2012 the Veteran had seen at least 5 different audiologists and none of the examiners had reported tinnitus or ringing of the ears.  

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran had a current tinnitus disability that was caused by his service.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a tinnitus disability is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


